LGS Document 2 Filed 05/21/19 Page 1of 7

19-cv-04703-

Case 1

 

A

r

 

   

2

a
Loot

}
¥,

we

si

 

 

 

 

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
19-cv-04703-LGS Document 2 Filed 05/21/19 Page 2 of 7

Case 1

 

 

PS an

\
a

a N

4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
19-cv-04703-LGS Document 2 Filed 05/21/19 Page 3 of 7

Case 1

 

im

 

 

 

 

 

 

ante

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1

19-cv-04703-LGS Document 2 Filed 05/21/19 Page 4 of 7

   

MS

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
19-cv-04703-LGS Document 2 Filed 05/21/19 Page 5 of 7

Case 1

 

 

A
&

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

in
LO

[oo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-04703-LGS Document 2 Filed 05/21/19 Page 6 of 7

 

          

257,

1

?

fnenn ner h

”

los

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

| AMAR ih * “0 es 2
Ode sae NO,

> -

C2 omy
oe \ | K \

 

“J
Lok i.
Lp

s ae c Ly 8
\e % ; \ ‘ | a“
~ = Ne i 1 ml lew i on]

 

Hpac Hear 200
Z | |

pat Wh. Loo

Poke} gt] yp dp di i gldp yp [fle lolli ledpel

Case 1:19-cv-04703-LGS Document 2 Filed 05/21/19 Page 7 of 7

 
 
 
